[Cite as M.C. v. Choudhry, 2022-Ohio-915.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

M. C.                                               C.A. No.      29859
                                                                  29866
        Appellee

        v.

WAJAHAT CHOUDHRY                                    APPEAL FROM JUDGMENTS
                                                    ENTERED IN THE
        Appellant                                   COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE No.   DR-2016-04-1167
                                                    AND THE AKRON MUNICIPAL COURT
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE No.   19 CVF 08874


                                DECISION AND JOURNAL ENTRY

Dated: March 23, 2022



        CALLAHAN, Judge.

        {¶1}    Appellant, Wahajat Choudhry, appeals an order of the Summit County Court of

Common Pleas, Domestic Relations Division, in C.A. 29859 that found him in contempt for

failure to pay spousal support and for violation of a civil protection order. He also appeals an

order of the Akron Municipal Court in C.A. 29866 that dismissed his action seeking a

declaratory judgment. With respect to C.A. 29859, this Court affirms, but with respect to C.A.

29866, this Court reverses.

                                               I.

        {¶2}    On June 21, 2016, the domestic relations court entered a consent agreement and

domestic violence civil protection order (“DVCPO”) that restrained Mr. Choudhry from contact
                                               2


with M.C. and three of her family or household members. The DVCPO also provided that “[Mr.

Choudhry] shall continue to pay the mortgage, taxes & insurance on the marital residence and

pay directly to [M.C.], on or before the 15th of each month, $2000.00 per month in temporary

spousal support by depositing the funds in [her] bank account. These payments shall continue

until otherwise ordered or modified under the parties’ divorce case.” The DVCPO provided that

it would expire on June 16, 2018.

       {¶3}   On April 24, 2018, a District Judge of the Bristol Family Court, United Kingdom,

entered a “Financial Remedy Order” that documented a hearing in the parties’ divorce action.

Mr. Choudhry attended in person; M.C. participated by video. According to that order, M.C.

represented that she would seek arrearages arising under the DVCPO in the courts of the United

States and that she would “keep the [marital property] in good condition and repair and not to

damage the same, including fixtures and fittings.” The UK Court ordered Mr. Choudhry to pay

M.C. the sum of £35,000, which did not represent payment toward the arrearage, within twenty-

eight days. The UK Court also ordered M.C. to vacate the marital property within eight weeks of

her receipt of the lump-sum payment.

       {¶4}   On June 8, 2018, M.C. filed a motion to extend the term of the DVCPO, alleging

that Mr. Choudhry had repeatedly violated the terms of the agreed order and posed an immediate

danger to the protected parties. Specifically, M.C. alleged that Mr. Choudhry had contacted her

in violation of the DVCPO, had failed to comply with the spousal support provisions contained

therein, and posed a danger to the protected persons by virtue of various criminal associations.

Based on the same representations, M.C. also filed a motion to show cause for contempt. No

further proceedings related to those motions occurred for some time, as it appears that Mr.
                                               3


Choudhry relocated from the United Kingdom to the Akron, Ohio area, and service was

perfected upon him on November 20, 2018.

       {¶5}   In the meantime, on August 9, 2018, Mr. Choudhry filed a complaint for forcible

entry and detainer in the Akron Municipal Court in which he alleged that M.C. had not vacated

the premises in accordance with the order of the UK Court. The parties appeared by telephone

for a hearing on August 30, 2018, when counsel informed the municipal court that the parties had

reached a resolution and placed the terms on the record. On September 21, 2018, Mr. Choudhry

moved to dismiss his first cause in the eviction case. The municipal court granted the motion on

the same date. The parties, however, never finalized a written settlement agreement. On

December 3, 2018, Mr. Choudhry moved the municipal court to enforce the settlement

agreement pursuant to the terms read into the record on August 30, 2018. The following day,

Mr. Choudhry also filed a motion to enforce the same settlement agreement in the DVCPO case

pending in domestic relations court.    In the alternative, he moved to dismiss the pending

contempt motion.

       {¶6}   M.C. opposed the motion to enforce in the eviction case. The motion to enforce

was referred to a magistrate, who issued a decision on January 24, 2019, that recommended that

the municipal court deny the motion and set the second cause for a hearing. Mr. Choudhry

objected to the magistrate’s decision. On April 3, 2019, the municipal court journalized an order

that “[found] the Magistrate’s Decision to deny [Mr. Choudhry’s] Motion to Enforce and/or

adopt Settlement agreement is supported by the record[]” and provided that “[t]his Court hereby

adopts the Magistrate’s Decision.” Mr. Choudhry appealed, but this Court dismissed the appeal

because the trial court did not independently enter judgment on the magistrate’s decision. See

Choudhry v. M.F., 9th Dist. Summit No. 29391 (May 24, 2019). One week later, Mr. Choudhry
                                                4


filed a dismissal of the second cause. On June 14, 2019, the municipal court journalized an order

providing that the entire eviction case was dismissed without prejudice.

       {¶7}    Meanwhile, on May 10, 2019, the domestic relations magistrate issued a decision

in the DVCPO case that denied Mr. Choudhry’s motion to dismiss, concluded that the domestic

relations court did not have “authority to make a determination of the enforcement and/or

adoption of an agreement reached in another court[,]”1 and found Mr. Choudhry in contempt for

failure to pay spousal support under the terms of the DVCPO. The magistrate concluded that

Mr. Choudhry was in arrears in the amount of $35,048.63 and ordered him to pay attorney’s fees

of $2,500 in connection with the contempt proceedings. The magistrate sentenced him to ten

days in jail subject to purge by payment in full of the attorney’s fees by October 31, 2019, and

awarded a lump-sum judgment against Mr. Choudhry in the amount of the arrearage. The trial

court entered judgment on the same date pursuant to Civ.R. 53(D)(4)(e)(i). Mr. Choudhry filed

objections to the magistrate’s decision.     On March 3, 2020, the domestic relations court

overruled Mr. Choudhry’s objections with respect to the alleged settlement agreement and the

contempt finding but sustained his objections related to attorney’s fees.2 Having sustained Mr.

Choudhry’s objections related to attorney’s fees, the domestic relations court remanded the

matter to the magistrate for a hearing on attorney’s fees and determination of new purge

conditions.




       1
          It also appears that, in the alternative, the magistrate concluded that “the global
agreement reached in Akron Municipal Court was conditional[]” and that “there is no prior
judgment or determination for this Court to enforce under the theories of accord and satisfaction
or collateral estoppel.”
        2
          The trial court also sustained several other objections, but noted that they did not bear
on the outcome of the matter.
                                                 5




       {¶8}    M.C. withdrew her request for attorney’s fees on June 18, 2020. On July 2, 2020,

Mr. Choudhry moved the domestic relations court for reconsideration of its judgment. Three

weeks later, on July 21, 2020, the magistrate issued a decision that revised the purge conditions

related to the contempt in light of M.C.’s withdrawal of her request for attorney’s fees and

denied the motion for reconsideration. The domestic relations court entered judgment on the

same date pursuant to Civ.R. 53(D)(4)(e)(i). Mr. Choudhry filed objections to the magistrate’s

decision, and on September 18, 2020, the domestic relations court overruled his objections.

       {¶9}    While the proceedings were ongoing in the domestic relations court, Mr.

Choudhry also instituted a third action: a complaint for declaratory judgment, filed in Akron

Municipal Court, that sought declarations “finding the Settlement Agreement to be a binding and

enforceable settlement agreement between the parties[]” and “finding that [M.C.] has violated

the Settlement Agreement[.]” Mr. Choudhry moved for summary judgment. After the summary

judgment briefing was concluded, the municipal court sua sponte ordered the parties to brief

“[w]hether a Declaratory Judgment action can be maintained to determine and enforce the rights

purportedly garnered in another proceeding[.]” On September 28, 2020, having received the

parties’ briefs on the issue, the trial court sua sponte granted judgment on the pleadings to M.C.

       {¶10} Mr. Choudhry filed two appeals. In C.A. 29859, he appealed the judgment of the

domestic relations court that denied his motion to enforce the alleged settlement agreement and

found him in contempt. In C.A. 29866, Mr. Choudhry appealed the order of the municipal court

that sua sponte granted judgment on the pleadings in the declaratory judgment action. This

Court consolidated the appeals for purposes of oral argument and decision. For purposes of this
                                                 6


opinion, this Court addresses the appeals in turn, and some of the assignments of error are

rearranged for ease of disposition.

                                                 II.

                                            C.A. 29859

                              ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION IN FAILING TO FIND THAT THE PARTIES’ ORAL
       SETTLEMENT AGREEMENT WAS BINDING AND ENFORCEABLE.

       {¶11} In his first assignment of error in C.A. 29859, Mr. Choudhry argues that the

domestic relations court erred by denying his motion to enforce the settlement agreement

purportedly reached in the eviction case. This Court does not agree.

       {¶12} This Court generally reviews a trial court’s action with respect to a magistrate’s

decision for an abuse of discretion. Fields v. Cloyd, 9th Dist. Summit No. 24150, 2008-Ohio-

5232, ¶ 9. “In so doing, we consider the trial court’s action with reference to the nature of the

underlying matter.” Tabatabai v. Tabatabai, 9th Dist. Medina No. 08CA0049-M, 2009-Ohio-

3139, ¶ 18. Mr. Choudhry’s first assignment of error in C.A. 29859 presents a question of law,

which this Court considers de novo. See generally Patterson v. Am. Family Ins. Co., 9th Dist.

Medina Nos. 20CA0075-M, 20CA0078-M, 2021-Ohio-3449, ¶ 23.

       {¶13} As an initial matter, it is helpful to clarify the parties’ positions with respect to the

purported settlement agreement in the eviction case. Mr. Choudhry maintains that the record

demonstrates that the parties unequivocally reached agreement, but that M.C. has repudiated the

terms of the agreement. Thus, Mr. Choudhry asserts that in moving to enforce the settlement

agreement in the domestic relations court, he “merely asked the [domestic relations] [c]ourt to

enforce the oral settlement agreement terms as it relates to matters pending in that court.”
                                                7


(Emphasis in original.) On this point, however, M.C. does not agree: she maintains that there

was no settlement reached in the first instance. Given this divergence, the threshold issue raised

by the motion to enforce the settlement agreement was whether the parties reached agreement to

begin with.

       {¶14} Settlement agreements are highly favored by the law, and trial courts generally

have the discretion to encourage and promote settlement. Infinite Sec. Solutions, L.L.C. v.

Karam Properties, II, Ltd., 143 Ohio St.3d 346, 2015-Ohio-1101, ¶ 16. Consequently, a trial

court has the authority to enforce the terms of a settlement agreement reached in a pending case.

Id. When a settlement has been reached, a trial court may retain jurisdiction to enforce the

agreement in the order that dismisses the case. Id. at ¶ 25-26, 28-32. Compare Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-382 (1994). Alternatively, a trial court may

incorporate the terms of a settlement agreement into a consent decree, which may be enforced as

a judgment of the court. Infinite Sec. Solutions, L.L.C. at ¶ 27. Compare Kokkonen at 381. In

either event, the means of enforcement lies in the trial court case in which the settlement was

reached. See Grace v. Howell, 2d Dist. Montgomery No. 20283, 2004-Ohio-4120, ¶ 9-11

(describing the means through which a trial court may enforce its own judgments); Econo

Prods., Inc. v. Bedell, 9th Dist. Summit No. 17117, 1995 WL 553203, *1 (Sept. 20, 1995)

(recognizing that a settlement may be enforced in the underlying action by means of a

reservation of jurisdiction by the trial court). See also Davis v. Jackson, 159 Ohio App.3d 346,

2004-Ohio-6735, ¶ 14 (9th Dist.) (observing that a settlement can be enforced through a motion

to enforce “in the same action pursuant to Civ.R. 15(E).”) (Emphasis added.).            Because

settlement agreements are contracts, see Continental W. Condominium Unit Owners Assn. v.
                                                8


Howard E. Ferguson, Inc., 74 Ohio St.3d 501, 502 (1996), they can also be enforced through “an

independent action for breach of contract[.]” Davis at ¶ 14. See generally Kokkonen at 381.

       {¶15} When the existence of a settlement agreement is disputed, enforcement of a

purported settlement is sought in the underlying case through a motion to enforce the settlement

agreement. See generally Rulli v. Fan Co., 79 Ohio St.3d 374 (1997). “Where the meaning of

terms of a settlement agreement [are] disputed, or where there is a dispute that contests the

existence of a settlement agreement, a trial court must conduct an evidentiary hearing prior to

entering judgment[]” on a motion to enforce. Id. at syllabus. This Court has acknowledged this

procedure on numerous occasions. See, e.g., Clark v. Corwin, 9th Dist. Summit No. 28455,

2018-Ohio-1169, ¶ 2, 4-17; Teague v. Schmeltzer, 9th Dist. Summit No. 28618, 2018-Ohio-76, ¶

3-4, 9-13; Technical Constr. Specialties, Inc. v. New Era Builders, Inc., 9th Dist. Summit No.

25776, 2012-Ohio-1328, ¶ 2-5, 18-22. This Court has also recognized that the trial court in the

underlying case may enforce a disputed agreement without a hearing when the party challenging

the agreement “fail[s] to demonstrate a legitimate factual dispute regarding the settlement

terms.” Nilsson v. Architron Sys., Inc., 9th Dist. Medina No. 10CA0066-M, 2011-Ohio-4987, ¶

19. In either situation—just as when a trial court retains jurisdiction to enforce a settlement

agreement in a dismissed case—resolution of the disputed issues lies with the trial court that is

familiar with the underlying claims. Compare Infinite Sec. Solutions, L.L.C. at ¶ 25.

       {¶16} The eviction case filed by Mr. Choudhry is not directly at issue in these appeals.

Nonetheless, portions of the record were filed as exhibits in the trial court cases from which

these appeals were taken. It appears from those exhibits that the parties, through counsel,

informed the municipal court in the eviction case that they had reached a settlement and that

counsel outlined the settlement terms on the record. It further appears that disagreement arose
                                                 9


regarding the settlement and that neither a signed agreement nor an agreed dismissal, in any

form, resulted. Consistent with the cases referenced above, Mr. Choudhry moved the municipal

court in the eviction case to enforce the settlement agreement one day before he also moved the

domestic relations court to do so in the context of the contempt proceedings in the DVCPO case.

Yet, it must be noted, Mr. Choudhry ultimately abandoned his effort to seek enforcement in the

case in which the settlement was purportedly reached by voluntarily dismissing his claims before

a final appealable order on the motion to enforce had been entered. Having done so, he cannot

seek to enforce a disputed settlement agreement reached in one case by motion filed in a

different case pending in a different court. Indeed, although Mr. Choudhry has directed this

Court’s attention to numerous cases in which we recognized the enforcement of settlement

agreements in the underlying case, none of the cases to which he has directed this Court’s

attention support the proposition that enforcement may be sought by motion in a different case.

       {¶17} Contrary to Mr. Choudhry’s position that he “merely asked the [domestic

relations] [c]ourt to enforce the oral settlement agreement terms as it relates to matters pending

in that court[,]” the threshold matter before the domestic relations court was whether a

settlement agreement existed in the first instance. (Emphasis in original.) This question was

appropriately directed not to the domestic relations court in the context of a different case, but to

the trial court in the context of the case in which the agreement was purportedly reached—that is,

the eviction case. Consequently, the trial court did not err by denying Mr. Choudhry’s motion to

enforce, and his first assignment of error in C.A. 29859 is overruled.

                               ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
       OVERRULING [MR. CHOUDHRY’S] OBJECTIONS BY FAILING TO
       ACKNOWLEDGE THE UNCONTROVERTED TESTIMONY THAT [MR.
       CHOUDHRY] HAD WAIVED THE CONDITION PRECEDENT CONTAINED
                                              10


       IN THE PARTIES’ ORAL SETTLEMENT AGREEMENT THAT HIS REAL
       PROPERTY BE LEFT IN “BROOM CLEAN” CONDITION WITHOUT
       DAMAGE.

       {¶18} In his second assignment of error in C.A. 29859, Mr. Choudhry maintains that

because he waived a condition precedent in the settlement agreement, the trial court erred by

failing to enforce the terms of the agreement and dismiss the contempt proceeding. In light of

this Court’s resolution of his first assignment of error in C.A. 29859, his second assignment of

error is moot. See App.R. 12(A)(1)(c).

                             ASSIGNMENT OF ERROR NO. 4

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION BY OVERRULING [MR. CHOUDHRY’S] OBJECTIONS TO
       THE MAY 10, 2019 MAGISTRATE’S DECISION REGARDING THE
       MAGISTRATE’S DENIAL OF HIS RIGHT TO AN EFFECTIVE CROSS-
       EXAMINATION OF [M.C.] AS BEING ‘MOOT’ WHEN THERE EXISTED
       DISPUTED FACTUAL ISSUES AS TO WHETHER THE PARTIES ENTERED
       INTO A VALID AND BINDING ORAL SETTLEMENT AGREEMENT.

                             ASSIGNMENT OF ERROR NO. 5

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION [BY] OVERRULING [MR. CHOUDHRY’S] OBJECTIONS TO
       THE MAY 10, 2019 MAGISTRATE’S DECISION REGARDING THE
       MAGISTRATE’S DENIAL OF HIS RIGHT TO AN EFFECTIVE CROSS-
       EXAMINATION OF [M.C.] AS TO THE CIRCUMSTANCES OF THEIR
       ORAL SETTLEMENT AGREEMENT WHICH WAS RELEVANT TO
       DETERMIN[ING] WHETHER THE PARTIES HAD A MEETING OF THE
       MINDS AS TO THE ESSENTIAL TERMS OF THEIR AGREEMENT.

       {¶19} Mr. Choudhry’s fourth and fifth assignments of error in C.A. 29859 argue that the

trial court abused its discretion by overruling his objections to the magistrate’s exclusion of

evidence related to the circumstances surrounding the purported settlement agreement.

       {¶20} It appears that the magistrate limited the scope of Mr. Choudhry’s cross-

examination of M.C. by excluding testimony related to the existence of the settlement agreement

except to the extent that Mr. Choudhry raised the settlement agreement as a defense to contempt.
                                                 11


Given that Mr. Choudhry did not do so and, in fact, that his only defense to the contempt was

inability to pay, the magistrate did not permit cross-examination of M.C. related to the purported

settlement. In light of this Court’s resolution of Mr. Choudhry’s first assignment of error in C.A.

29859, any possible error in this regard would be harmless. See generally Civ.R. 61; O’Brien v.

Angley, 63 Ohio St.2d 159, 164-165 (1980).

       {¶21} Mr. Choudhry’s fourth and fifth assignments of error in C.A. 29859 are overruled.

                               ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION
       OVERRULING [MR. CHOUDHRY’S] MOTION FOR RECONSIDERATION
       BECAUSE [MR. CHOUDHRY] HAD WAIVED PERFORMANCE OF THE
       PERTINENT CONDITION PRECEDENT.

       {¶22} In his third assignment of error in C.A. 29859, Mr. Choudhry argues that the trial

court erred by denying his motion for reconsideration because, contrary to the trial court’s

decision, he did not request reconsideration of a final order.

       {¶23} “The Ohio Rules of Civil procedure do not prescribe motions for reconsideration

after a final judgment in the trial court.” Pitts v. Ohio Dept. of Transp., 67 Ohio St.2d 378

(1981), syllabus. Consequently, this Court has reasoned that “such motions are a nullity[]” and

“[a]ny order in response to a motion for reconsideration is also a nullity.” Jose v. Jose, 9th Dist.

Summit No. 29633, 2020-Ohio-3953, ¶ 15. On the other hand, “‘[i]nterlocutory orders are

subject to motions for reconsideration,’” unlike judgments and final orders. Price v. Carter

Lumber Co., 9th Dist. Summit No. 24991, 2010-Ohio-4328, ¶ 11, quoting Pitts at 379, fn. 1.

       {¶24} The trial court’s March 3, 2020, order sustained some of Mr. Choudhry’s

objections and returned the matter to the magistrate for a hearing on attorney’s fees and, because

the original purge conditions related to payment of those fees, to “set the purge conditions and a

purge hearing date in this case as appropriate.” Although M.C. later withdrew her request for
                                               12


attorney’s fees, the March 3, 2020, order contemplated further action by the court with respect to

the purge conditions and was, therefore, not a final appealable order. See generally State ex rel.

Keith v. McMonagle, 103 Ohio St.3d 430, 2004-Ohio-5580, ¶ 4; Bell v. Horton, 142 Ohio

App.3d 694, 696 (4th Dist.2001). On September 18, 2020, however, the trial court overruled Mr.

Choudhry’s objection with respect to the motion for reconsideration on the basis that “[t]here is

no basis in the Rules of Civil Procedure for a Motion to Reconsider a final decision.” This

rationale was, as Mr. Choudhry maintains, incorrect. Nonetheless, given this Court’s resolution

of Mr. Choudhry’s first assignment of error in C.A. 29859, any error in this regard is harmless.

See generally Civ.R. 61; O’Brien, 63 Ohio St.2d at 164-165.

       {¶25} Mr. Choudhry’s third assignment of error in C.A. 29858 is overruled.

                                           C.A. 29866

                              ASSIGNMENT OF ERROR NO. 1

       THE [MUNICIPAL COURT] ERRED AS A MATTER OF LAW IN
       GRANTING ITS OWN MOTION FOR JUDGMENT ON THE PLEADINGS.

       {¶26} In his first assignment of error in C.A. 29866, Mr. Choudhry argues that the

municipal court erred by dismissing his claim for declaratory judgment because a trial court

cannot sua sponte grant judgment on the pleadings or, in the alternative, because the municipal

court erred by considering matters beyond the pleadings in doing so. This Court agrees in part.

       {¶27} This Court ordinarily reviews an order granting judgment on the pleadings de

novo. Moss v. Lorain Cty. Bd. of Mental Retardation, 185 Ohio App.3d 395, 2009-Ohio-6931, ¶

8 (9th Dist.). When a declaratory judgment is dismissed because it does not present a justiciable
                                               13


issue,3 however, this Court must review that determination for an abuse of discretion. Arnott v.

Arnott, 132 Ohio St.3d 401, 2012-Ohio-3208, ¶ 11-13, citing Mid-Am. Fire & Cas. Co. v.

Heasley, 113 Ohio St.3d 133, 2007-Ohio-1248, ¶ 12-14. “A Civ.R. 12(C) motion for judgment

on the pleadings is filed ‘[a]fter the pleadings are closed’ and is akin to a delayed Civ.R.

12(B)(6) motion to dismiss for failure to state a claim.” State ex rel. Perkins v. Medina Cty. Bd.

of Commrs., 9th Dist. Medina No. 19CA0051-M, 2020-Ohio-3913, ¶ 7, quoting Civ.R. 12(C)

and citing Whaley v. Franklin Cty. Bd. of Commrs., 92 Ohio St.3d 574, 581 (2001). “[A] court

may dismiss a complaint on its own motion pursuant to Civ.R. 12(B)(6), failure to state a claim

upon which relief may be granted, only after the parties are given notice of the court’s intention

to dismiss and an opportunity to respond.” State ex rel. Edwards v. Toledo City School Dist. Bd.

of Edn., 72 Ohio St.3d 106, 108 (1995). See also Graham v. Perkins, 6th Dist. Sandusky No. S-

15-008, 2015-Ohio-3943, ¶ 20-21; Metro v. Diplomat Healthcare, 8th Dist. Cuyahoga No.

100799, 2014-Ohio-3146, ¶ 5 (applying the same analysis to dismissals pursuant to Civ.R.

12(C)).

          {¶28} Because the trial court was permitted to sua sponte enter judgment on the

pleadings, Mr. Choudhry’s argument is not well taken. Mr. Choudhry has not argued that the

municipal court provided insufficient notice of its intention, and this Court makes no

determination in that regard.

          {¶29} Mr. Choudhry has also argued that the trial court erred by considering matters

beyond the pleadings in dismissing the declaratory judgment.           This Court agrees.      “A

determination of a motion for judgment on the pleadings is limited to the allegations in the


          3
          Mr. Choudhry frames the question at hand in terms of justiciability despite the trial
court’s silence regarding that characterization. This Court makes no determination regarding the
ultimate nature of the dismissal.
                                               14


pleadings and any documents attached and incorporated thereto.” State ex rel. Perkins at ¶ 7.

See also Epperly v. Medina City Bd. of Edn., 64 Ohio App.3d 74, 75-76 (9th Dist.1989). In

dismissing Mr. Choudhry’s claim for declaratory judgment, however, the trial court relied on the

judgment previously rendered in the eviction case.         That judgment was not attached or

incorporated into the pleadings, nor was the substance of the judgment contained within the

pleadings. Compare State ex rel. Timson v. Shoemaker, 10th Dist. Franklin No. 02AP-1037,

2003-Ohio-4703, ¶ 24.

        {¶30} This Court, therefore, agrees that the trial court erred by considering the judgment

in the eviction case when entering judgment on the pleadings. Mr. Choudhry’s first assignment

of error is sustained solely on that basis.

                                ASSIGNMENT OF ERROR NO. 2

        THE [MUNICIPAL COURT] ERRED AS A MATTER OF LAW BY RELYING
        ON AN INTERLOCUTORY ORDER ISSUED IN A PREVIOUS CASE
        BETWEEN THE PARTIES.

                                ASSIGNMENT OF ERROR NO. 3

        THE [MUNICIPAL COURT] ERRED IN DISMISSING [MR. CHOUDHRY’S]
        COMPLAINT ON THE GROUNDS THAT NO VALID AND BINDING
        SETTLEMENT AGREEMENT EXISTED BETWEEN THE PARTIES.

                                ASSIGNMENT OF ERROR NO. 4

        THE [MUNICIPAL COURT] ERRED BY APPLYING THE OHIO SUPREME
        COURT’S DECISION OF OHIO PYRO, INC. V. OHIO DEPARTMENT OF
        COMMERCE, 115 OHIO ST. 3D 375 (2007) TO A NON-FINAL ORDER.

        {¶31} In light of this Court’s resolution of his first assignment of error in C.A. 29866,

his second, third, and fourth assignments of error are moot. See App.R. 12(A)(1)(c).
                                                15


                                                III.

       {¶32} Mr. Choudhry’s first, third, fourth, and fifth assignments of error in C.A. 29859

are overruled. His second assignment in C.A. 29859 is moot. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

       {¶33} Mr. Choudhry’s first assignment of error in C.A. 29866 is sustained in part, and

his remaining assignments of error in C.A. 29866 are moot. The judgment of the Akron

Municipal Court is reversed, and this matter is remanded for proceedings consistent with this

opinion.

                                                               Judgment affirmed in C.A. 29859,
                                                                      and judgment reversed and
                                                                  cause remanded in C.A. 29866.



       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution, and, in case no.

29866, directing the Akron Municipal Court, County of Summit, State of Ohio, to carry this

judgment into execution. A certified copy of this journal entry shall constitute the mandate,

pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                               16


         Costs taxed to the appellant in C.A. No. 29859. Costs taxed to the appellee in C.A. No.

29866.




                                                    LYNNE S. CALLAHAN
                                                    FOR THE COURT



TEODOSIO, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

JONATHAN A. RICH and CHRISTOPHER R. REYNOLDS, Attorneys at Law, for Appellant.

TROY A. MURPHY, Attorney at Law, for Appellee.